Title: To George Washington from Archibald Cary, 21 November 1785
From: Cary, Archibald
To: Washington, George



My Dear Sir,
Senate Chamber [Richmond] No. 21st 1785

I have to Acknowledge the rect of two of your letters one by Doctor Lamair, an agreable and skilfull Gentleman in his Profession, the other by Mr Webster which I only recd on Thursday last.
It will always Give me pleasure to Shew every Mark of Civility to Any Gentleman who is Honord with your notice. the latter Gentleman has Solicited and obtained an Act for Secureing to the Authors of Litterary Works an Exclusive Property therein for a limitted Time, which I think just.
We have had but little business of Consequence before the Senate as Yet, one of the most Consiquence was for appointing

Delegates to Congress. Hardys Death and Doctor Lee’s Appointment Occasined two Vacance’s which are Fill’d with Edwd Carrington and Henry Lee Junr We have placed Braxton in the Council in the Place of Wm Nelson resign’d and Confirm’d Tazwell on the Genl Court bench.
The House of Delegates have been and are busy on the New Code of Laws, I Expect from them Several of the Bills this day or to Morrow. at this Moment they are debateing a Bill for Takeing off the half Tax which is now Collecting, a very impolitick Step and which if it should pass as it is now on its Passage, I judge will be rejected in the Senate.
I omitted to Mention a Bill which has passd both Houses founded on Your letter respecting James & Potomack Rivers. in which your request is Fully Comply’d with.
I Am realy Fearful we Shall not rise before March. I Am Sure if they go through the new Code of Laws it will Imploy them near that time. Nothing determined yet as to the Assessment but judge it will be rejected. A Petition for a General Emancipation has met justly that Fate. on recollection I mention a Bill Passd both Houses for Naturalisation of the Marquis De La Fayette. and one for Fixing the value of Gold pr Penny waight. all of which Except German is to Pass at 5/4 the latter at 4/⟨10⟩ the Penny Waight.
A Warm Contest took place for the Chair of the Delegates You must have heard our Friend Succeeded, after which a Strong push was made to Vacate his Seat in the House Many who Assisted in placeing him in the Chair, were of opinion he was not elligible and many who was agst his Takeing the chair were of opinion his Seat was Legal and he Carry both by near the Same Majoraty Say 6. or 7.
When does my Friend Intend Sending for his Bull and his Ladys Cow Calf, they are Fine, and shall be taken good Care of. but I design You shall pay by the Perticular Exertions of Your Jack Ass this Spring on a Jenny of Mine, I had two but by far the Finest died from the bite of a Mad Dog this Summer.
do you never Intend to Spend a little time with Your old J[ame]s River Friends, and altho all are truly so Yet Few of your old ones are left, but Neither on this river or Any other is there one More Sincerely so than Your Most Obt & Hble Servt

Archibald Cary



Present my Complyments to your Lady. the Grass Seed I Gave You is the Guania Grass I saved about 6 Qts of Seed it is an Annual Plant. A.C.

